Nichols, Judge:
The appeals for reappraisement recited in schedule “A,” attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed to 'by and between the undersigned -attorneys for the respective parties hereto that:
(1) The following described merchandise was manufactured in Japan by Eu-kusuke Tabi Co., ltd. of Sakai, Osaka, Japan, and was imported into the United States in the name of The A. W. Renton Company, Inc. of Cleveland, Ohio, U.S.A., for White'Sewing Machine Corp. of Cleveland, Ohio, U.S.A.:
Reappraisement calendar No. Description
R63-8085 : 400 Sets, Semi Automatic Household Sewing Machine Head only, with 'Standard Accessories and Electric Motor (without Root Controller) and attached IMPORTED Light Cord, Bushing and Plug; “WHITE” Brand ZTB; Model: EZ-311, Reg. No. ZTB-0084; Built in Light; (Motor: No Brand, Vie, H.P.) ; Model #3355; Serial #15101-15500.
R63-8086: 100 Sets, Semi Automatic Household Sewing Machine Head only, with 'Standard Accessories and Electric Motor (without Root Controller) and attached IMPORTED Light Cord, Bushing and Plug; “WHITE” Brand ZTB; Model: FZ-3CL1, Reg. No. ZTB-0084; Built in Light; (Motor: No Brand, %6 H.P.) ; Model #3355; Serial #15701-15800.
R63-8087: 350 Sets, -Semi Zig-zag Household Sewing Machine Head only, with Standard Accessories and Electric Motor (without Root Controller) and attached IMPORTED Light Cord, Bushing and. Plug; “WHITE” Brand ZTA; Model: EZ-231, Reg. No. ZTA-0167; Built in Light; (Motor: No Brand, Via H.P.) ; Model #2335; Serial #18201-18550.
R63-8088 : 250 Sets, Semi Zigzag Household Sewing Machine Head only, with Standard Accessories, and Electric Motor (without Root Controller) and! attached IMPORTED Light Cord, Bushing and Plug; “WHITE” Brand, ZTA; Model: EZ-231, Reg. No. ZTA-0167; Built in Light; (Motor: No Brand, %6 H.P.) Model #2335; Serial #18601-18850.
R63-8089: 600 Sets, Semi-Automatic Household Sewing Machine Head only, with Standard Accessories, Electric Motor (without Root Controller) and attached IMPORTED Light Cord, Bushing and Plug; “WHITE” Brand ZTB Model EZ-311; Reg. No. ZTB-0084; Built in Light; (Motor; No Brand, Vie, H.P.) ; Model #3355; Serial #16751-17150 and 17651-17850.
*590Reappraisement calendar No. Description
R63-8090: 200 Sets, Semi-Automatic Houseliold Sewing Machine Head only, with Standard Accessories, Electric Motor (No Brand; without Foot Controller) and attached imported Light assembly; “WHITE” Brand; Model FZ-311; Model #3365; Serial #18651-18850.
R63-8091: 10 Sets, Semi Zig Zag Sewing Machine Head, Motorized, with Standard Accessories, “WHITE” Brand; Model #463; Serial #101-110.
R63-8092: 390 Sets, Semi Automatic Zig Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #1563; Serial #111-500.
R63-8093: 200 Sets, Semi Automatic Zig Zag Sewing Machine Head, Motorized, with Standard Accessories, “WHITE” Brand; Model #3355; Serial #19051-19250.
R63-8094: 90 Sets, Semi Zig-Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model 363; Serial #111-200. 90 Sets, Semi Zig-Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model 463 ; Serial #111-200.
R63-8095: 75 Sets, Semi Zig Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model 463 ; Serial #401-475.
R63-8096: 400 Sets, Semi Automatic Zig Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #1563.
R63-8097: 75 Sets, Semi Zig Zag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #363; Serial #451-525.
R63-8098: 75 Sets, Full Zigzag Three Needle Position Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #363.
R63-8099: 75 Sets, Semi Zigzag Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #463.
R63-8100: 100 Sets, Fully zigzag Household Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #363.
R63/8101 375 Sets, Fully-Automatic Zigzig Household Sewing Machine Head, Motorized with Standard Accessories; “WHITE” Brand; Model #1563.
R63-8102: 100 Sets, Semi Zigzag Household Sewing Machine Head, Motorized, with Standard Accessories; “WHITE” Brand; Model #463.
(2) Such merchandise does not appear on the final list of articles designated by the Secretary of the Treasury as provided in Section 6(a) of the Customs Simplification Act of 1956 (T.D. 54521; 19 U.S.C.A. §1402, Historical Note).
*591(3) The agreed basis of proper appraisal for such merchandise is “export value” as defined in Section 402(b) of the Tariff Act of 1930, as amended (19 U.S.C.A. § 1401a(b)).
(4) The prices, at the times of exportation to the United States of such merchandise, at which such or similar merchandise was freely sold or, in the absence of such sales, was offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such prices, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing such merchandise in condition, packed ready for shipment to the United States, were as follows:
Reappraisement calendar Nos. Customs entry ref- Export value erence Nos. Total shipment Per set
R63-8085_ 19809 $13,858.91 $34.65
R63-8086_ 20501 $3,467. 71 $34. 68
R63-8087_ 20315 $9, 294. 55 $26. 55
R63-8088_ 20760 $6, 638. 80 $26. 55
R63-8089_ 20911 $20,809.40 $34.69
R63-8090_ 21584 $6, 961.11 $34. 81
R63-8091_ 21732 $285.73 $28.57
R63-8092_ 22126 $14, 140.34 $36. 26
R63-8093_ 21731 $6, 961.11 $34. 81
R63-8094 (90 Sets, Model #363). 22191 $2, 538. 27 $28. 20
R63-8094 (90 Sets, Model #463). 22191 $2, 627. 83 $29. 20
R63-8095_ 22491 $2,190. 02 $29. 20
R63-8096_ 22653 $14,328.21 $35.82
R63-8097_ 22558 $2, 115. 39 $28. 20
R63-8098_ 22819 $2, 115. 39 $28. 20
R63-8099_ 22799 $2,190. 02 $29. 20
R63-8100_ 23002 $2, 796. 62 $27. 97
R63-8101_ 22934 $13,383.75 $35.96
R63-8102_ 23289 $2, 896.13 $28. 96
These cases are deemed submitted on the record and the above stipulation.
Upon the agreed facts, I find that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the merchandise involved herein and that said value is represented by the respective values set forth in paragraph (4) of the stipulation, quoted above, plus, when not included in such prices, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing such merchandise in condition, packed ready for shipment to the United States.
Judgment will be rendered accordingly.